 



Exhibit 10.5
FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND CONSENT
          THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND CONSENT (this
“Amendment”), dated as of June 9, 2006, is entered into by and among the
financial institutions signatory hereto (each a “Lender” and collectively the
“Lenders”), Wachovia Bank, National Association, successor by merger to Congress
Financial Corporation (“Wachovia”), as administrative and collateral agent for
the Lenders and for the Bank Product Providers (in such capacity,
“Administrative and Collateral Agent”), Wachovia, as a co-lead arranger for the
credit facility (in such capacity, a “Co-Lead Arranger”) and as a co-syndication
agent for the credit facility (in such capacity, a “Co-Syndication Agent”), Bank
of America, N.A., Wells Fargo Foothill, LLC, and JPMorgan Chase Bank, N.A.,
formerly known as JPMorgan Chase Bank, as documentation agents (in such
capacities, each a “Documentation Agent” and collectively the “Documentation
Agents”) and BlueLinx Corporation, a Georgia corporation (“Borrower”).
RECITALS
     A. Borrower, Administrative and Collateral Agent, the Co-Lead Arrangers,
the Co-Syndication Agents, the Documentation Agents and the Lenders have
previously entered into that certain Loan and Security Agreement dated May 7,
2004 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), pursuant to which the Lenders have made certain
loans and financial accommodations available to Borrower. Terms used herein
without definition shall have the meanings ascribed to them in the Loan
Agreement.
     B. Borrower, Administrative and Collateral Agent, Wachovia, as a Co-Lead
Arranger and as a Co-Syndication Agent, the Documentation Agents and the Lenders
now wish to amend the Loan Agreement on the terms and conditions set forth
herein.
     C. Borrower is entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Administrative
and Collateral Agent’s, either Co-Lead Arranger’s, either Co-Syndication
Agent’s, any Documentation Agent’s or any Lender’s rights or remedies as set
forth in the Loan Agreement is being waived or modified by the terms of this
Amendment.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
     1. Amendments to Loan Agreement.
          (a) Any references to “Adjusted Excess Availability” contained in the
Loan Agreement are hereby amended to be references to “Modified Adjusted Excess
Availability”.

1



--------------------------------------------------------------------------------



 



          (b) Effective as of June 1, 2006, Section 1.69(a) of the Loan
Agreement is hereby amended and restated to read in its entirety as follows:
          “(a) Subject to subsections (b) and (c) of this Section 1.69:

  (i)   as to Prime Rate Loans, a per annum rate equal to the Prime Rate; and  
  (ii)   as to Eurodollar Rate Loans, a per annum rate equal to the Adjusted
Eurodollar Rate (based on the Eurodollar Rate applicable for the Interest Period
selected by Borrower as in effect three (3) Business Days after the date of
receipt by Administrative and Collateral Agent of the request of Borrower for
such Eurodollar Rate Loans in accordance with the terms hereof, whether such
rate is higher or lower than any rate previously quoted to Borrower) plus one
and one-half of one (1.50) percentage points.”

          (c) Effective as of June 1, 2006, the reference in Section 1.69(b) to
“January 1, 2006” is hereby amended to be a reference to “June 1, 2006”.
     2. Consent to Amendment of Affiliate Lease. Notwithstanding Section 9.12(a)
of the Loan Agreement, Administrative and Collateral Agent and Lenders hereby
consent to the amending of the Affiliate Lease pursuant to that certain Amended
and Restated Master Lease Agreement, dated on or about the date hereof, a copy
of which is attached hereto as Exhibit A.
     3. Mortgage Loan Agreement. Reference is hereby made to that certain Loan
and Security Agreement dated on or about the date hereof, by and among German
American Capital Corporation and certain Subsidiaries of Parent (but excluding
the Borrower) (the “Mortgage Loan Agreement”). Administrative and Collateral
Agent and Lenders hereby acknowledge that the execution, delivery and
performance of the Mortgage Loan Agreement will not constitute a Default or an
Event of Default under the Loan Agreement. Administrative and Collateral Agent
and Lenders hereby consent to Parent using the excess proceeds under the
Mortgage Loan Agreement to make a capital contribution or subordinated loan to
the Borrower (the “Mortgage Proceeds Investment”). Borrower may repay the
Mortgage Proceeds Investment, whether in the form of a repayment of Debt in the
case of a loan from Parent or in the form of a dividend in the case of a capital
contribution from Parent, at any time so long as (a) Modified Adjusted Excess
Availability after giving effect to any such repayment is equal to or greater
than $120,000,000; (b) both before and after giving effect to any such
repayment, Borrower’s Fixed Charge Coverage Ratio for the immediately trailing
twelve month period, on a consolidated basis, is equal to or greater than
1.1:1.0 (for purposes of this Section 3(b) only, Fixed Charge Coverage Ratio
shall be calculated by excluding the amount of any such repayment and by
adjusting the interest component of the calculation to include any interest
payments which would have been made by the Borrower had the amount of Mortgage
Proceeds Investment which are being repaid never been loaned or invested in the
Borrower); (c) Borrower shall have provided Administrative and Collateral Agent
with at least ten (10) Business Days prior written notice of any such repayment;
(d) no Default or Event of Default shall have occurred and be continuing or
would result from such repayment; and (e) prior to the making of any such
repayment, Administrative

2



--------------------------------------------------------------------------------



 



and Collateral Agent shall have received Borrower’s unaudited internally
prepared financial statements for the month immediately preceding the date of
such prepayment, accompanied by a certificate of Borrower’s chief financial
officer as to Borrower’s compliance with the terms of this Section 3 together
with such supporting documentation therefor as Administrative and Collateral
Agent may reasonably request. Administrative and Collateral Agent and Lenders
hereby acknowledge and agree that any repayment by Borrower of the Mortgage
Proceeds Investment which is permitted as set forth above: (1) shall not be
applied to the $25,000,000 basket set forth in Section 9.11(e)(i) of the Loan
Agreement; and (2) for the purposes of the definition of “Permitted
Acquisitions” only, shall be excluded from the calculation of Fixed Charge
Coverage Ratio.
     4. Effectiveness of this Amendment. Administrative and Collateral Agent
must have received the following items, in form and content acceptable to
Administrative and Collateral Agent, before this Amendment is effective.
          (a) Amendment. This Amendment fully executed in a sufficient number of
counterparts for distribution to all parties hereto.
          (b) Collateral Access Agreements. Collateral Access Agreements by all
owners, lessors and mortgagees of any premises owned by Parent or any Affiliates
of Parent and leased to Borrower, in form and substance reasonably satisfactory
to Administrative and Collateral Agent.
          (c) Representations and Warranties. The representations and warranties
set forth herein and in the Loan Agreement must be true and correct.
          (d) No Default. No event has occurred and is continuing that
constitutes an Event of Default.
          (e) Other Required Documentation. All other documents and legal
matters in connection with the transactions contemplated by this Amendment shall
have been delivered or executed or recorded and shall be in form and substance
reasonably satisfactory to Administrative and Collateral Agent.
     5. Representations and Warranties. Borrower represents and warrants as
follows:
          (a) Authority. Borrower has the requisite corporate power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder and under the Financing Agreements (as amended or modified hereby) to
which it is a party. The execution, delivery and performance by Borrower of this
Amendment have been duly approved by all necessary corporate action and no other
corporate proceedings are necessary to consummate such transactions.
          (b) Enforceability. This Amendment has been duly executed and
delivered by Borrower. This Amendment and each Financing Agreement (as amended
or modified hereby) is the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, and is in full force
and effect.

3



--------------------------------------------------------------------------------



 



          (c) Representations and Warranties. The representations and warranties
contained in each Financing Agreement (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are correct on and as of the date hereof as though made on and
as of the date hereof.
          (d) Due Execution. The execution, delivery and performance of this
Amendment are within the power of Borrower, have been duly authorized by all
necessary corporate action, have received all necessary governmental approval,
if any, and do not contravene any law or any contractual restrictions binding on
Borrower.
          (e) No Default. No event has occurred and is continuing that
constitutes an Event of Default.
     6. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of New York governing contracts only to be performed in that
State.
     7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
or a substantially similar electronic transmission shall have the same force and
effect as the delivery of an original executed counterpart of this Amendment.
Any party delivering an executed counterpart of this Amendment by telefacsimile
or a substantially similar electronic transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.
     8. Reference to and Effect on the Financing Agreements.
          (a) Upon and after the effectiveness of this Amendment, each reference
in the Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Loan Agreement, and each reference in the other
Financing Agreements to “the Loan Agreement”, “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as modified and amended hereby.
          (b) Except as specifically amended above, the Loan Agreement and all
other Financing Agreements, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of Borrower to
Administrative and Collateral Agent, the Co-Lead Arrangers, the Co-Syndication
Agents, the Documentation Agents and the Lenders.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of Administrative and Collateral Agent, either Co-Lead Arranger,
either Co-Syndication Agent, either Documentation Agent or any Lender under any
of the Financing Agreements, nor constitute a waiver of any provision of any of
the Financing Agreements.

4



--------------------------------------------------------------------------------



 



          (d) To the extent that any terms and conditions in any of the
Financing Agreements shall contradict or be in conflict with any terms or
conditions of the Loan Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Loan Agreement as modified or amended
hereby.
     9. Ratification. Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Loan Agreement, as amended hereby, and
the Financing Agreements effective as of the date hereof.
     10. Estoppel. To induce Administrative and Collateral Agent and Lenders to
enter into this Amendment and to continue to make advances to Borrower under the
Loan Agreement, Borrower hereby acknowledges and agrees that, as of the date
hereof, there exists no right of offset, defense, counterclaim or objection in
favor of Borrower as against Administrative and Collateral Agent, either Co-Lead
Arranger, either Co-Syndication Agent, any Documentation Agent or any Lender
with respect to the Obligations.
     11. JURY TRIAL WAIVER. BORROWER, EACH AGENT AND EACH LENDER HEREBY WAIVE
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(i) ARISING UNDER THIS AMENDMENT, THE LOAN AGREEMENT OR ANY OF THE OTHER
FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AMENDMENT, THE LOAN
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWER, EACH AGENT AND EACH
LENDER HEREBY AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO
MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AMENDMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
     12. Integration. This Amendment, together with the other Financing
Agreements, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.
     13. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
[Remainder of Page Left Intentionally Blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Amendment as of the
date first above written.

          BORROWER    
 
        BLUELINX CORPORATION    
 
       
By:
  /s/ David J. Morris    
Name:
 
 
David J. Morris    
Title:
 
 
CFO & Treasurer    
 
 
 
    AGENTS    
 
        WACHOVIA BANK, NATIONAL ASSOCIATION,     as successor by merger to
Congress Financial Corporation, as Administrative and Collateral Agent, Co-Lead
Arranger and Co-Syndication Agent    
 
       
By:
  /s/ James O’Connell    
Name:
 
 
James O’Connell    
Title:
 
 
Vice President    
 
 
 
   

         
Fourth Amendment to Loan Agreement
       

S-1



--------------------------------------------------------------------------------



 



          DOCUMENTATION AGENTS    
 
        BANK OF AMERICA, N.A.,     as a Documentation Agent    
 
       
By:
  /s/ Robert Scalzitti    
Name:
 
 
Robert Scalzitti    
Title:
 
 
Vice President    
 
 
 
    WELLS FARGO FOOTHILL, LLC,     as a Documentation Agent    
 
       
By:
  /s/ David P. Hill    
Name:
 
 
David P. Hill    
Title:
 
 
Vice President    
 
 
 
    JPMORGAN CHASE BANK, N.A.     (formerly known as JPMorgan Chase Bank),
as a Documentation Agent    
 
       
By:
  /s/ John M. Hariaczyi    
Name:
 
 
John M. Hariaczyi    
Title:
 
 
Vice President    
 
 
 
   

         
Fourth Amendment to Loan Agreement
       

S-2



--------------------------------------------------------------------------------



 



          LENDERS    
 
        WACHOVIA BANK, NATIONAL ASSOCIATION,     as successor by merger to
Congress Financial Corporation    
 
       
By:
  /s/ James O’Connell    
Name:
 
 
James O’Connell    
Title:
 
 
Vice President    
 
 
 
    BANK OF AMERICA, N.A.    
 
       
By:
  /s/ Robert Scalzitti    
Name:
 
 
Robert Scalzitti    
Title:
 
 
Vice President    
 
 
 
    WELLS FARGO FOOTHILL, LLC    
 
       
By:
  /s/ David P. Hill    
Name:
 
 
David P. Hill    
Title:
 
 
Vice President    
 
 
 
    GENERAL ELECTRIC CAPITAL CORPORATION    
 
       
By:
  /s/ James R. Persico    
Name:
 
 
James R. Persico    
Title:
 
 
Duly Authorized Signatory    
 
 
 
   

         
Fourth Amendment to Loan Agreement
       

S-3



--------------------------------------------------------------------------------



 



          GMAC COMMERCIAL FINANCE LLC    
 
       
By:
  /s/ Robert J. Brandow    
Name:
 
 
Robert J. Brandow    
Title:
 
 
Director    
 
 
 
    ING CAPITAL LLC    
 
       
By:
  /s/ Bennett C. Whitehurst    
Name:
 
 
Bennett C. Whitehurst    
Title:
 
 
Vice President    
 
 
 
    THE CIT GROUP/BUSINESS CREDIT, INC.    
 
       
By:
  /s/ Evelyn Kusold    
Name:
 
 
Evelyn Kusold    
Title:
 
 
Vice President    
 
 
 
    JPMORGAN CHASE BANK, N.A.     (formerly known as JPMorgan Chase Bank)    
 
       
By:
  /s/ John M. Hariaczyi    
Name:
 
 
John M. Hariaczyi    
Title:
 
 
Vice President    
 
 
 
   

         
Fourth Amendment to Loan Agreement
       

S-4



--------------------------------------------------------------------------------



 



EXHIBIT A
See attached.

 